              Case 1:04-cr-01060-DC Document 19 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                     - against -                            :                 ORDER

CHRISTOPHER WHEELER,                                        :                 04 Cr. 1060 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

              On July 30, 2020, defendant Christopher Wheeler, proceeding pro se,
moved for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First
Step Act of 2018. Dkt. No. 17. It is hereby ORDERED as follows:

                    (1) The Government shall respond to the motion by Friday, August 14,
2020; and

            (2) If Mr. Wheeler wishes to submit reply papers, he shall do so by
Friday, August 28, 2020.

            The Clerk of Court is directed to mail a copy of this Order to defendant
Christopher Wheeler at the address listed below.

                    SO ORDERED.

Dated:              New York, New York
                    July 31, 2020
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
        Case 1:04-cr-01060-DC Document 19 Filed 08/03/20 Page 2 of 2




To:   Christopher Wheeler
      56335-054
      PO Box 019001
      Atwater, CA 95301




                                     2
